BLATCHFORD, District Judge.
I think the register is correct in his view. Under section 4 of the act the fees of the register must be paid to him by the party for whom the service is rendered, and under general order 29, the fees of the register must be paid or secured to him before he can be compelled to perform the duty required of him by the party requiring the service. Under these provisions, the taking of the direct examination of a witness is a service rendered for, and required by the party calling such witness, and the taking of the cross-examination of the same witness is a service rendered for, and required by the parties cross-examining such witness. This view applies to the matter only as between the register and the parties for whom he renders the services. Under general orders 29 and 31, and section 41 of the act, the court has power, in this case, to make such final disposition of the question of costs as the equity of the case shall demand.